Citation Nr: 0111651	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-14 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for low 
back strain.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1962 to September 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO continued a 10 percent rating for 
low back strain, and denied entitlement to nonservice 
connected pension.  

In July 1999 the Board remanded the case to the RO in 
response to the veteran's request to provide oral testimony 
before a travel Member of the Board at the RO.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in February 2001, a transcript 
of which has been associated with the claims file.

The record shows that at the February 2001 hearing before the 
undersigned the veteran submitted medical evidence in support 
of his appeals with a waiver of initial review by the RO.  
See 38 C.F.R. § 20.1304(c) (2000).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the instant case, the Board notes that additional 
development of the record is needed as the Board's medical 
conclusions must be supported by competent medical authority 
and not the Board's own unsubstantiated opinions.  38 
U.S.C.A. § 7104(d)(1) (West 1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Specifically, during his hearing before the undersigned, the 
veteran submitted medical evidence with a waiver that shows 
considerable treatment of his low back strain.  

Moreover, the most recent examination was conducted in April 
1998.  The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 C.F.R. § 
3.327 (2000). 

With respect to the claim for a permanent and total 
disability evaluation for pension purposes, the most recent 
rating decision on file is negative for disabilities for 
pension purposes (i.e., non-service connected disabilities).  
However, during the veteran's February 2001 hearing before 
the undersigned, medical evidence was submitted with a waiver 
which shows the veteran has been diagnosed with residuals of 
a right hand injury, degenerative joint disease in the 
shoulders with left shoulder rotator cuff tear, depression, 
hyperlipidemia, gastroesophageal reflux disease symptoms, 
plantar fasciitis, onychauxis hallux nails, and hypertension.  
These disabilities have not been rated for pension purposes 
by the RO.  Moreover, the evidence shows that the veteran is 
on long term disability from his last place of employment due 
to his back injury.  




The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 2 
Vet. App. 282 (1992).

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  38 C.F.R. § 3.103(a) (2000).

A reading of the holdings in the above-mentioned cases also 
supports VA's duty to ensure that the "average person" and 
"unemployability" tests are both applied pursuant to the 
pertinent regulations.  

If the benefit may not be awarded under the "average person" 
or "unemployability test," a determination must then be made 
as to whether there is entitlement to nonservice-connected 
disability pension on an extraschedular basis.  38 U.S.C.A. 
§§ 1502(a)(1), 1521(a) (West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.5, 4.17 (1999).  In the course of adjudicating the claim, 
VA must also determine whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521; Abernathy v. Derwinski, 2 Vet. App. 391, 
394 (1992).

A review of the record shows that the veteran has not been 
afforded an examination.  The Court has held that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.

The Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Roberts, supra.

The Board is of the opinion that a contemporaneous 
comprehensive VA general medical and possibly special 
examinations of the veteran to ascertain the nature and 
extent of severity of all his disabilities which may be 
present, and whether such disabilities have rendered him 
unable to work would materially assist in the adjudication of 
his appeal.  A competent medical opinion in this regard is 
also required.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of all 
disabilities, particularly low back 
strain which reportedly caused 
termination of the veteran's last gainful 
employment and resulted in an award of 
disability benefits.  After securing any 
necessary authorization or medical 
releases from the veteran, the RO should 
attempt to obtain legible copies of his 
complete treatment records from all 
sources identified whose records have not 
previously been obtained.  



Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  Following the above, the RO should 
arrange for a VA special orthopedic and 
neurological examinations of the veteran 
for the purpose of ascertaining the 
current nature and extent of severity the 
service connected low back strain.  Any 
further indicated special studies should 
be conducted.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive ranges of motion, and 
comment upon the functional limitations, 
if any, caused by the appellant's 
service-connected low back disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiners provide explicit responses 
to the following questions:

(a) Does the service-connected low back 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected low back 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the low back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the low back disability.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the low back disability, and 
if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from impairment caused by the 
service-connected low back disability.  
If the functional impairment created by 
the nonservice- connected problem cannot 
be dissociated, the examiners should so 
indicate.

The examiners must be requested to 
express an opinion as to the impact of 
the service-connected low back strain on 
the veteran's ability to work.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
general medical examination of the 
veteran for pension purposes, and any 
necessary special examinations to 
ascertain whether he has been rendered 
unable to work for pension purposes.  Any 
further indicated special studies should 
be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  



The examiner(s) must be requested to 
express an opinion as to whether the 
veteran's disabilities have rendered him 
unable to work.  Any opinions expressed 
by the examiner(s) must be accompanied by 
a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  The RO should evaluate the veteran's 
disabilities and assign a percentage 
evaluation for each.



7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
service connected low back strain with 
application of all pertinent criteria, to 
include documentation of its 
consideration of the applicability of 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59 
as warranted.  

The RO should list all disabilities and 
note and discuss the applicable 
diagnostic codes for the respective 
ratings.  Consideration should also be 
accorded to the application of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and whether they 
provide a basis for any change in the 
disability ratings.  The RO should also 
consider Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992) and Brown v. Derwinski, 2 
Vet. App. 444 (1992), and the "average 
person" standard and the 
"unemployability" standard under 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. §§ 3.321, 4.15 and 4.17 (2000) for 
pension eligibility. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


